By JUDGE HENRY L. LAM
Boetcher, by her motion, requested that this court issue a Writ of Certiorari requiring the School Board to transmit to the court a copy of all proceedings pertaining to the grievance raised by Boetcher.
I have concluded that pursuant to Section 22.1-308(6), (7), and (8), and Section 22.1-314 of the Code, and the "Procedure for Adjusting Grievances" enacted by the Virginia Department of Education pursuant to such statutory authority, that the decision of the School Board is final insofar as it addresses the procedural requirements for stating and filing of grievances. On this issue, an appeal to the Circuit Court cannot be taken unless the School Board grants its permission, which it did not do in this case.
Since the subject of grievances and the procedure for adjusting grievances are not a matter of right and are not a part of the common law, all rights granted, including the right of appeal to the circuit court, are purely statutory. Therefore, by statute, the ultimate determination of whether a grievance has been properly procedurally pursued has been reposed in the School Board. In this case, the School Board has made a decision on this point, ruling adverse to Boetcher.
For the reasons given, the request of Boetcher is denied.